MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Sep 25 2015, 9:18 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cindi J. Andrews                                         Gregory F. Zoeller
Plymouth, Indiana                                        Attorney General of Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronal Zelaya Hernandez,                                  September 25, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         50A03-1412-CR-436
        v.                                               Appeal from the Marshall Superior
                                                         Court No. 1
State of Indiana,                                        The Honorable Robert O. Bowen,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         50D01-1405-FB-22



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 1 of 9
                                              Case Summary
[1]   Ronal Zelaya Hernandez (“Hernandez”) appeals his conviction and sentence

      for Sexual Misconduct with a Minor, as a Class B felony. 1 We affirm.



                                                        Issues
[2]   Hernandez presents two issues for our review, which we reorder and restate as:

               I.       Whether there was sufficient evidence to support his
                        conviction; and


               II.      Whether his sentence was inappropriate.


                              Facts and Procedural History
[3]   Thirty-five-year-old Hernandez lived in Plymouth, Indiana with his wife, Misty

      Zelaya (“Misty”), the couple’s six-year-old son, and Misty’s fourteen-year-old

      daughter from a previous relationship, K.R. In December 2013, Hernandez

      began spending more time with K.R. by taking her out to eat and bringing her

      to the shop where he worked on his truck. On one occasion while K.R. was at

      the shop, Hernandez attempted to kiss K.R. and fondled her breasts, buttocks,

      and genitals over her clothes.




      1
        Ind. Code § 35-42-4-9(a)(1). Due to substantial revisions to the Indiana Code effective July 1, 2014, this
      offense is now a Level 4 felony. Throughout this opinion, we refer to the versions of the statutes in effect at
      the time of Hernandez’s offense.

      Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015             Page 2 of 9
[4]   On April 5, 2014, Hernandez drove K.R. and her fifteen-year-old friend, S.H.,

      to go bowling in South Bend. On the way, Hernandez stopped at a liquor store

      and purchased beer for the girls. Hernandez then drove K.R. and S.H. to

      Cirilla’s, an adult lingerie store, where, at Hernandez’s suggestion, the girls

      went inside while Hernandez waited in the car. Hernandez eventually drove

      the girls to the bowling alley. On the way home, while K.R. was dozing off,

      Hernandez asked S.H. to perform oral sex on him, but S.H. thought he was

      joking and refused. Hernandez then drove the girls home.


[5]   On April 10, 2014, Hernandez, Misty, their son, and K.R. were all home for

      dinner. Around 5:50 p.m., Misty left to take their son to soccer practice. K.R.

      went to her room. Shortly after, Hernandez entered and sat down on K.R.’s

      bed. At 5:58 p.m., K.R. took a “selfie” photograph showing part of her face in

      the foreground and Hernandez on the bed in the background. Hernandez asked

      K.R. not to put the photo on Facebook, but did not object to K.R. sending the

      photograph to S.H. Hernandez then got off the bed and began touching K.R.

      over her clothing on her breasts, buttocks, and genitals. He pushed K.R. onto

      the bed, removed his pants, and pulled off K.R.’s leggings and underwear.

      Hernandez held K.R. down by her shoulders and inserted his penis into her

      vagina. He then pushed K.R. to her knees and forced his penis into her mouth.

      Hernandez then moved K.R. back to the bed, where he again penetrated her

      vaginally. He also attempted to penetrate her anally, but K.R. struggled and

      Hernandez resumed vaginal penetration. Hernandez then stopped, removed




      Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 3 of 9
      his shirt, and ejaculated into the shirt. Hernandez told K.R. not to tell anyone,

      including her mother or S.H.


[6]   After crying in the bathroom, K.R. got dressed and went to a neighbor’s house

      around 6:30 p.m. When Misty returned home around 7:00 p.m. and discovered

      K.R. was gone, she went to the neighbor’s house to retrieve K.R. When

      mother and daughter returned home, K.R. called S.H. and attempted to tell her

      friend about the assault. Hernandez interrupted the call and demanded that

      K.R. accompany him to Dairy Queen. On the way there and back, Hernandez

      told K.R. multiple times not to tell anyone about what happened. Once back at

      the house, K.R. called several friends, who encouraged her to tell Misty. When

      K.R. eventually disclosed the incident to her mother, Misty immediately

      confronted Hernandez, who responded: “I knew this was going to happen.”

      (Tr. 205.) The police were called.


[7]   Before the police arrived, Hernandez left the house. When he returned, police

      officers placed him in handcuffs and took him to the police station for

      questioning. After receiving Miranda warnings, Hernandez made a statement

      to the police and was released. K.R. was taken to the hospital for a sexual

      assault exam. After further investigation, a warrant was issued for Hernandez’s

      arrest.




      Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 4 of 9
[8]    On May 8, 2014, the State charged Hernandez with Rape, as a Class B felony 2

       (“Count 1”); Sexual Misconduct with a Minor, as a Class B felony (“Count 2”);

       and Child Seduction, as a Class C felony 3 (“Count 3”). On October 8, 2014,

       the trial court granted the State’s motion to dismiss Count 3.


[9]    A jury trial was held on October 14 and 15, 2014, at the conclusion of which

       the jury found Hernandez not guilty of Count 1 and guilty of Count 2. The trial

       court entered judgment of conviction on Count 2. A sentencing hearing was

       held on November 13, 2014, at which the trial court sentenced Hernandez to

       fifteen years imprisonment at the Indiana Department of Correction.

       Hernandez now appeals his conviction and sentence.



                                      Discussion and Decision
[10]   Hernandez first challenges the sufficiency of the evidence to support his

       conviction. Our standard of review for sufficiency of the evidence claims is well

       settled. We consider only the probative evidence and reasonable inferences

       supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do

       not assess the credibility of witnesses or reweigh evidence. Id. We will affirm

       the conviction unless “no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726




       2
           I.C. § 35-42-4-1(a)(1).
       3
           I.C. §§ 35-42-4-7(m) & (p)(2).


       Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 5 of 9
N.E.2d 268, 270 (Ind. 2000)). “The evidence is sufficient if an inference may

       reasonably be drawn from it to support the verdict.” Id. at 147 (quoting Pickens

       v. State, 751 N.E.2d 331, 334 (Ind. Ct. App. 2001)).


[11]   A person at least twenty-one years of age who, with a child at least fourteen

       years of age but less than sixteen years of age, performs or submits to sexual

       intercourse or deviate sexual conduct commits sexual misconduct with a minor,

       as a Class B felony. I.C. § 35-42-4-9(a)(1). The State charged that on or about

       April 10, 2014, “Hernandez, a person at least twenty-one (21) years of age, did

       perform sexual intercourse and/or or [sic] deviate sexual conduct with KR, a

       child at least fourteen (14) years of age but less than sixteen (16) years of age,

       to-wit: 14.” (App. 11.)


[12]   Hernandez does not challenge the facts that, at the time of the sexual assault, he

       was thirty-five years old and K.R. was fourteen-years-old. The only issue, then,

       is whether Hernandez performed sexual intercourse or deviate sexual conduct

       with K.R. 4 Hernandez argues that there was insufficient evidence to support

       his conviction because “[n]o physical evidence was found” and “the lack of

       physical evidence could cause reasonable doubt.” (Appellant’s Br. 6.)

       However, it is well-established that a conviction can be sustained on only the

       uncorroborated testimony of a single witness, even when that witness is the




       4
        “Sexual intercourse” means an act that includes any penetration of the female sex organ by the male sex
       organ. I.C. § 35-31.5-2-302. “Deviate sexual conduct” means an act involving: (1) a sex organ of one person
       and the mouth or anus of another person; or (2) the penetration of the sex organ or anus of a person by an
       object. I.C. § 35-31.5-2-94.

       Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015        Page 6 of 9
       victim. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (citing Ferrell v. State,

       565 N.E.2d 1070, 1072-73 (Ind. 1991)). At trial, K.R. testified that Hernandez

       inserted his penis into her vagina and her mouth. This testimony alone was

       sufficient to establish that Hernandez performed sexual intercourse and deviate

       sexual conduct with K.R. There was sufficient evidence to support

       Hernandez’s conviction for Sexual Misconduct with a Minor.


[13]   Hernandez next argues that his fifteen-year sentence was inappropriate. Article

       7, Section 6 of the Indiana Constitution grants this Court authority to

       independently review and revise a sentence imposed by the trial court. To

       implement this grant of authority, Indiana Appellate Rule 7(B) provides: “The

       Court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Ind.

       Appellate Rule 7(B). The analysis is not whether another sentence is more

       appropriate, but whether the sentence imposed is inappropriate. Conley v. State,

       972 N.E.2d 864, 876 (Ind. 2012). The principal role of our review is to leaven

       the outliers, and our review is very deferential to the trial court. Id. The

       defendant bears the burden of persuading the appellate court that his or her

       sentence is inappropriate. Id.


[14]   Hernandez was convicted of a Class B felony, which carries a sentencing range

       of six to twenty years, with the advisory sentence being ten years. I.C. § 35-50-

       2-5. In a sentencing statement in which the trial court identified three



       Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 7 of 9
       aggravating and four mitigating factors, 5 the trial court concluded that the

       aggravating circumstances outweighed the mitigating factors and imposed a

       fifteen-year sentence.


[15]   Citing the aggravating and mitigating factors considered by the trial court,

       Hernandez argues that “[t]he mitigating factors should have been considered in

       connection to the advisory sentence” and “it would have been appropriate for

       the trial court to sentence [him] to a period of incarceration with a portion of

       the sentence suspended requiring probation and counseling.” (Appellant’s Br.

       5.) Hernandez’s argument appears to be an invitation to this Court to reweigh

       the aggravating and mitigating circumstances identified by the trial court and to

       conclude that a different sentence would have been more appropriate. In

       reviewing a trial court’s sentence on appeal, however, “[t]he relative weight or

       value assignable to reasons properly found or those which should have been

       found is not subject to review for abuse” of discretion. Anglemyer v. State, 868
N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).

       Rather, in conducting our independent review on appeal, we look only to the

       nature of the offense and the character of the offender. App. R. 7(B).




       5
         In imposing Hernandez’s sentence, the trial court found three aggravating factors: (1) Hernandez violated a
       position of trust he held with K.R.; (2) Hernandez planned the offense over time, i.e. engaged in “grooming,”
       and made sexual advances to another underage girl; and (3) Hernandez made intimidating remarks to K.R.
       after the offense. The court found four mitigating factors: (1) Hernandez has no prior felony convictions; (2)
       the probation department evaluated Hernandez as having a low risk to reoffend; (3) Hernandez has a strong
       family support network; and (4) Hernandez has a dependent in need of his support.

       Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015           Page 8 of 9
[16]   As to the character of the offender, Hernandez has no prior criminal history.

       But as to his offense, Hernandez engaged in sexual intercourse and deviate

       sexual conduct with his fourteen-year-old stepdaughter, a child he had known

       since her infancy. Further, Hernandez “groomed” his victim by purchasing

       alcohol for her and her teenage friend and encouraging the underage girls to

       visit an adult lingerie and sex toy shop. In light of the manifest abuse of his

       position of trust and pattern of escalating sexual contact with his stepdaughter,

       the trial court’s imposition of a fifteen-year sentence was not inappropriate.



                                               Conclusion
[17]   There was sufficient evidence to support Hernandez’s conviction for Sexual

       Misconduct with a Minor. Hernandez’s fifteen-year sentence was not

       inappropriate.


[18]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 50A03-1412-CR-436 | September 25, 2015   Page 9 of 9